Citation Nr: 0022703	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an increased initial rating for cavernous 
hemangioma of the tongue, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating in excess of zero 
percent for infertility secondary to prostatitis and 
epididymitis.

5.  Entitlement to a rating in excess of zero percent for 
bilateral otitis externa and chronic eczematoid rash of the 
external ears.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from July 1972 to July 1992.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1993 rating 
decision in which the regional office (RO) granted service 
connection for recurrent cavernous hemangioma of the tongue 
and assigned a zero percent rating.  In December 1995, the 
Board remanded that matter to the RO for conduct of a VA 
examination.  The Board referred the claim of entitlement to 
service connection for sterility to the RO for development.

In an August 1996 rating decision, the RO granted entitlement 
to service connection for infertility due to prostatitis and 
epididymitis and awarded a rating of zero percent, effective 
from May 14, 1996, the date of receipt of the veteran's 
claim.  In a letter which was deemed by the RO to be a notice 
of disagreement, the veteran apparently referred to the RO's 
August 1996 rating decision and expressed his disagreement 
with the rating assigned for "sterility."  He was provided 
a statement of the case concerning the issue the evaluation 
of infertility secondary to prostatitis and epididymitis in 
March 1997.

The veteran has perfected an appeal of the RO's assignment of 
a zero percent rating for his service connected disability 
from infertility due to prostatitis and epididymitis.  In a 
VA Form filed in April 1997, he indicated his desire to 
appeal the RO's decisions on all issues for which he had been 
provided a statement of the case or a supplemental statement 
of the case.  He also indicated his desire to have a hearing 
at the RO before a member of the Board.  Such a hearing was 
scheduled to be held in March 2000 and the veteran was 
notified.  He did not report.

In a notice of disagreement filed in April 1997, the veteran 
indicated his disagreement with the RO's denial of service 
connection for diabetes mellitus and a seizure disorder with 
headaches, as well as the RO's assignment of a zero percent 
rating for a bilateral ear disorder and continuation of a 10 
percent rating for hypertension.  The issues of entitlement 
to higher ratings for the veteran's ear disorder and 
hypertension are the subject of the Remand part of this 
decision.

The veteran has also made claims for service connection for 
disability associated with voiding dysfunction, erectile 
dysfunction, and back pain with scoliosis.  Such claims have 
not been developed by the RO and are referred to it for 
appropriate action.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran's current disability from diabetes mellitus was 
incurred during his active military service or is otherwise 
related to any disease or injury he incurred during such 
service.

2.  The record contains no competent medical evidence that 
the veteran's current disability from a seizure disorder was 
incurred during his active military service or is otherwise 
related to any disease or injury he incurred during such 
service.

3.  The veteran's disability from recurrent cavernous 
hemangioma with partial loss of the tongue is manifested by a 
loss of feeling to touch of the right lateral tongue, and a 
vascular lesion on the right retro-molar pad area which 
measure approximately one centimeter by one and one-half 
centimeters, without marked speech impairment, or nerve 
involvement manifested by organic signs such as loss of 
reflexes, muscle atrophy, or constant pain.

4.  The veteran's disability from infertility secondary to 
prostatitis and epididymitis is manifested by azoospermia and 
subjective complaints of urinary frequency, without clinical 
findings of voiding dysfunction or urinary tract infection.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
diabetes mellitus is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

2.  The claim of entitlement to service connection for a 
seizure disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1999).

3.  The criteria for a schedular rating in excess of 10 
percent for recurrent cavernous hemangioma with partial loss 
of the tongue have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.114, 
4.123, 4.124a, Diagnostic Codes 7202, 8512 (1999).

4.  The criteria for a rating in excess of zero percent for 
infertility secondary to prostatitis and epididymitis have 
not been met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 
38 C.F.R. §§  3.321, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops a chronic disease to a degree of 
disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  This list of chronic 
diseases includes diabetes mellitus.  38 C.F.R. § 3.307, 
3.309 (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
diabetes mellitus and a seizure disorder are not well 
grounded.  Although the RO did not specifically state that it 
denied such of the veteran's claims on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to the claimant.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995) (deciding that the remedy for the 
Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
they are not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish well-grounded claims is 
of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claims are well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in August 
1996, in the October 1997 statement of the case, and the 
November 1999 supplemental statement of the case.  The 
discussion below informs the veteran of the types of evidence 
lacking, and which he should submit for a well-grounded 
claim.  Unlike the situation in Robinette, in this case the 
veteran has not advised VA of the existence of any particular 
evidence which, if obtained, would render his claim well-
grounded.

A.  Diabetes Mellitus

The veteran has current disability from diabetes mellitus.  
When he was hospitalized April 1995, blood glucose was 771.  
He was started on insulin.  The pertinent diagnosis was new 
onset of diabetes mellitus, type II.

The veteran service medical records do not show that he had 
complaints, diagnoses, or treatment of diabetes mellitus.  
Urinalyses during service did not reflect sugar in the urine.  
Nor does it appear from the record that the veteran had 
compensable disability from diabetes mellitus during his 
first post-service year.  Although the veteran was determined 
to have glucose intolerance as early as December 1992, he was 
not diagnosed to have diabetes mellitus until 1995.  Finally, 
the record contains no competent medical evidence which 
relates the veteran' current disability from diabetes 
mellitus to any disease or injury he incurred during his 
active military service.  As the second and third elements of 
the Caluza analysis are not satisfied, the Board concludes 
the claim for service connection for diabetes mellitus is not 
well grounded.

B. Seizure Disorder

The veteran has current disability from a seizure disorder.  
In private outpatient treatment notes dated in November 1993, 
it was note that he had had a generalized tonic clonic 
seizure several days earlier.  He reported that he had not 
had any prior seizure.  The examiner reported a diagnosis of 
single seizure with normal computed tomography (CT) scan of 
the head and a normal electroencephalogram.  He was started 
on a trial of Dilantin.  Subsequently dated treatment notes 
indicated that the veteran had three later seizures since he 
had last been seen by the physician.  The examiner reported a 
diagnosis of epilepsy and increased the dosage of Dilantin.

However, there is no evidence in the record which satisfies 
the second and third elements of the Caluza analysis.  The 
veteran's service medical records do not show that he had 
complaints, diagnosis, or treatment of a seizure disorder in 
service.  Medical records generated after the veteran's 
separation from service do not suggest a relationship between 
the seizure he had in November 1993, any subsequent seizure, 
or the diagnosis of epilepsy, with any disease or injury 
which the veteran incurred during his active military 
service.  The Board concludes that the claim of entitlement 
to service connection for a seizure disorder is also not well 
grounded.

II.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating), cf. Shipwash v. Brown, 8 Vet. App. 218 (1995).  
(When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open).  
The Board is satisfied that all appropriate development has 
been accomplished and that VA has no further duty to assist 
the veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A. Cavernous Hemangioma of the Tongue

Service medical records show that the veteran had chronic, 
recurrent hemangioma of his right tongue.  A treatment note 
dated in March 1978 contains a diagnosis of cavernous 
hemangioma, tongue, unresponsive to treatment.  It was noted 
in a report of medical examination dated in November 1989 
that the veteran had had a partial excision of the right 
lateral tongue in 1987 secondary to hemangioma.  Removal of 
hemangioma of the tongue was noted in a medical history given 
by the veteran at the time of medical examination for his 
separation from service.

The veteran was granted entitlement to service connection for 
recurrent cavernous hemangioma with partial loss of the 
tongue by the RO's February 1993 rating decision and assigned 
a noncompensable rating.  He appealed this initial rating 
assignment.  In a February 1997 rating decision, the RO 
increased the rating to 10 percent for the associated 
disability, effective from the date of the day following the 
veteran's separation from service.  In rating the veteran's 
disability, the RO has utilized Diagnostic Codes 7202 and 
8312.  Under that Diagnostic Code 7202, loss of part of the 
tongue with marked speech impairment is rated 30 percent 
disabling.  Loss of one-half or more of the tongue is rated 
60 percent disabling.  Loss of part of all of the tongue 
resulting in inability to communicate by speech is rated 100 
percent disabling.

Under Diagnostic Code 8312, neuritis of the twelfth 
(hypoglossal) cranial nerve, is rated on the basis of loss of 
motor function of the tongue.  Where there is moderate, 
incomplete paralysis, the rating is 10 percent.  For severe, 
incomplete paralysis, the rating is 30 percent.  The highest 
schedular rating of 50 percent is assigned for complete 
paralysis.

The term "incomplete paralysis", with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a 
(1999).  The rating regulations provide that neuritis of a 
peripheral nerve characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is rated on the scale provided for the 
appropriate nerve, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, moderately severe, incomplete paralysis.  38 
C.F.R. § 4.123 (1999).

Although the veteran complained during a January 1996 VA 
examination that he had difficulty pronouncing certain words, 
an audio recording of his speech and sentences revealed a 100 
percent intelligibility score as judged by an unfamiliar 
listener.  On a scale from one (poor) to five (good), the 
following were rated five: vocal quality, volume, 
articulation, tongue elevation, lip protrusion, and palatal 
movement.  Rapid repetition appeared better than normal.  
Tongue lateralization and protrusion were four.  The examiner 
reported that the veteran's speech and language skills were 
within normal limits.  The veteran was counseled to decrease 
his speaking rate to compensate for any difficult sounds.  He 
demonstrated an ability to use such technique effectively.

During a VA dental examination in January 1996, the veteran 
denied having had any problem since his partial tongue 
excision except for tingling of his tongue and some daily 
bleeding from "somewhere in [his] mouth."  Objective 
findings included some loss of feeling to touch of the right 
lateral tongue.  There was vascular lesion on the right 
retro-molar pad area which measure approximately one 
centimeter by one and one-half centimeters.  The area was 
nontender to palpation and did not appear to have been 
hemorrhaging.

Findings similar to those discussed above were reported in a 
VA examination report dated in April 1996.  The reported 
diagnosis was residuals of excision of lesion from the right 
lateral tongue, including paresthesia of the right lateral 
tongue.

Records of VA outpatient treatment generated since the time 
of the veteran's separation from service do not show that he 
has had complaints or treatment associated with the lesion on 
his tongue.  A review of the entire record yields no 
indication that the veteran has a marked speech impairment or 
has had a loss of a large part of his tongue.  Review of the 
entire record also does not show that the vascular lesion on 
right retro-molar pad area is either objectively tender and 
painful, poorly nourished with repeated ulceration or causes 
limitation on function of an affected part.  Accordingly, a 
compensable rating by analogy to a scar is not warranted.

However, there are clinical findings that he has some loss of 
sensation to touch in the area of the lesion which resulted 
from the excision of the hemangioma.  However, for a 
neurological disorder manifested by sensory involvement only, 
the rating cannot be assessed as more than moderate.  
38 C.F.R. § 4.123.  The Board finds that the sensory loss is 
adequately compensated by the 10 percent rating which the RO 
has apparently assigned by analogy to Diagnostic Code 8312.  
The criteria for the next higher rating of 20 percent for a 
neurological disorder are not met or approximated, as there 
are not such organic signs as loss of reflexes, muscle 
atrophy, and constant pain, at times excruciating, as would 
allow the higher rating for severe, incomplete, paralysis.

Since the claim involves an initial rating, the Board has 
considered Fenderson v. West, 12 Vet.App. 119 (1999), but 
finds that at no time during the appeal period was a higher 
rating warranted.  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veteran's disability from his 
tongue disorder, as discussed above, does not approximate the 
criteria for the next higher schedular evaluation under 
either Diagnostic Code 7202 or 8312, as he does not have a 
significant speech impairment, the lesion on his tongue is 
small, and the nerve involvement is not manifested by organic 
signs such as loss of reflexes, muscle atrophy, or constant 
pain.

For the foregoing reasons, the Board concludes that the 
criteria for schedular rating in excess of 10 percent have 
not been met.

B.  Infertility Secondary to Prostatitis and Epididymitis

Service medical records show that the veteran was treated 
often for genitourinary disorders variously diagnosed as 
chronic prostatitis, epididymitis, maturational arrest, 
infertility, impotence, and azoospermia.

A VA outpatient treatment record dated in January 1993 
contains a provisional diagnosis of infertility and refers to 
biopsy results in the Spring of 1992 as indicative of 
maturation arrest.

During a consultation with a private physician in March 1997, 
the veteran complained of erectile dysfunction and 
infertility.  A genitourinary examination was normal except 
for slightly small testicles.  The prostate was small and 
benign.  The reported diagnoses were erectile dysfunction and 
history of infertility secondary to primary testicular 
failure or maturation arrest.

The veteran was granted service connection for infertility 
secondary to prostatitis and epididymitis by the RO's August 
1996 rating decision.  The associated disability was rated 
zero percent disabling, utilizing Diagnostic Code 7527 by 
analogy.  Under that Diagnostic Code, disability associated 
with prostate gland injuries, infections, hypertrophy, and 
postoperative residuals is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  

Voiding dysfunction is rated as urine leakage, urinary 
frequency, or obstructed voiding.  Continual urinary leakage 
requiring the wearing of absorbent material is rated between 
20 percent, when the material must be changed less than two 
times per day, and 60 percent, if urinary leakage requires 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Urinary 
frequency is rated between 10 percent, for daytime voiding 
interval between two and three hours or awakening to void two 
times per night, and 40 percent, when the daytime voiding 
interval is lees than one hour, or there is awakening to void 
five or more time per night.  Obstructed voiding is rated as 
noncompensable where there is obstructive symptomatology with 
or without stricture disease, requiring dilatation one to two 
time per year.  Marked obstructive symptomatology, including 
hesitancy, slow or weak stream, decreased force of stream, is 
rated 10 percent disabling if manifested by one or any 
combination of the following: 1) Post void residuals greater 
that 150 cubic centimeters; 2) Uroflowmetry showing markedly 
diminished peak flow rate (less than 10 cubic centimeters per 
second); 3) Recurrent urinary tract infections secondary to 
obstruction; or 4) Stricture disease requiring periodic 
dilatation every two to three months.  Obstructed voiding 
manifested by urinary retention requiring intermittent or 
continuous catheterization is rated 30 percent disabling.  
Urinary tract infection requiring long-term drug therapy, one 
to two hospitalizations per year and/or requiring 
intermittent intensive management is rated 10 percent 
disabling.  Recurrent symptomatic infection requiring 
drainage or frequent hospitalization (greater than two times 
per year), and/or requiring continuous intensive management 
is rate 30 percent disabling.  38 C.F.R. § 4.115a (1999).

The Board has reviewed the entire record and finds no medical 
evidence which indicates that the veteran has any symptoms of 
urinary tract infection, obstructed voiding, or urine leakage 
requiring the wearing of absorbent material.   The Board 
notes that after the August 1996 rating decision which 
assigned a zero percent rating for the veteran's 
genitourinary disorder, the veteran asserted in a VA Form 9 
that he had urinary frequency as much as five times per 
night.  Further, the Board notes that when the veteran was 
hospitalized for new onset of uncontrolled diabetes mellitus 
in March 1995, he complained of urinary frequency lasting 
several weeks.  However, those symptoms have not been 
clinically documented or associated by any competent medical 
evidence or opinion with the veteran's disability from 
infertility due to prostatitis or epididymitis.

The Board finds that the veteran's disability from 
infertility secondary to prostatitis and epididymitis is 
manifested by azoospermia and subjective complaints of 
urinary frequency, without clinical findings of voiding 
dysfunction or urinary tract infection.  Therefore the Board 
concludes that the criteria for a rating in excess of 10 
percent for infertility have not been met or approximated. 
Since the claim involves an initial rating, the Board has 
considered Fenderson v. West, 12 Vet.App. 119 (1999), but 
finds that at no time during the appeal period was a 
compensable rating warranted.

C.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, (1999).

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(1999).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for disabilities manifested by voiding dysfunction 
and urinary tract infection, but the medical evidence 
reflects that the required manifestations are not present in 
this case.  There are also higher schedular ratings 
assignable for partial loss of the tongue.  But the evidence 
does not reflect that the veteran has a marked speech 
impairment.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization or frequent treatment for his 
service-connected tongue and genitourinary disorders.  Nor is 
it shown that either of such disorders by itself, presents 
such an unusual disability picture or otherwise so markedly 
interferes with the veteran's employment as to render 
impractical the application of regular schedular standards.  
Rather, for the reasons noted above, the Board concludes that 
extraschedular consideration under 38 C.F.R.  § 3.321(b) is 
not warranted.


ORDER

Service connection for diabetes mellitus and a seizure 
disorder is denied.

A rating in excess of 10 percent for hemangioma of the tongue 
is denied.

A rating in excess of zero percent for infertility secondary 
to prostatitis and epididymitis is denied.


REMAND

The veteran has filed a notice of disagreement (NOD) with the 
RO's August 1996 rating decision in part of which it 
determined that he was not entitled to an increased rating 
for hypertension.  In April 1997, he filed a notice of 
disagreement with a February 1997 rating decision in which 
the RO granted entitlement to service connection for 
bilateral otitis external and chronic eczematoid rash in both 
ears and assigned a rating of zero percent.  Therefore, the 
RO is required to provide him a statement of the case (SOC) 
which addresses such issues.  Manlincon v. West, 12 Vet. App. 
238 (1999) (When an NOD is filed, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should provide the veteran and 
his representative a SOC that conforms 
with the requirements of 38 U.S.C.A. 
§ 7105(d)(1) (West 1991), in particular, 
one that provides the veteran the law and 
regulations pertaining to its August 1996 
rating decision denying an increased 
rating for hypertension and its February 
1997 rating decision which assigned a 
zero percent rating for bilateral otitis 
externa with chronic eczematoid rash; a 
discussion of how such laws and 
regulations affect the RO's decision; and 
a summary of the reasons for such 
decision.  The veteran and his 
representative must be given an 
opportunity to respond to the SOC.

2.  The RO should take all necessary 
steps to obtain copies of any records of 
VA or private treatment that are not 
currently part of the claims folder and 
associate them with the claims folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the veteran's 
claim for a rating in excess of 10 
percent for hypertension and a rating in 
excess of zero percent for bilateral 
otitis externa with chronic eczematoid 
rash.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental SOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Board notes, however, that an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200 (1999).  The Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination, or determinations, being appealed.  38 C.F.R. 
§ 20.202 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

 

